Citation Nr: 0727629	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




REMAND

The veteran had active service from June 1960 to July 1965.  
He also had subsequent Naval Reserve service.  

The veteran contends that he sustained damage to his right 
upper sinus when making a practice bombing run during service 
in 1961 or 1962.  While service medical records do not 
reflect treatment for sinusitis, there is an entry in May 
1962 where the word sinus is scratched out, and it is noted 
that the veteran had experienced two nose bleeds over the 
previous week.  In addition, although the evidence currently 
of record does not reflect a current diagnosis of sinusitis 
or other sinus disability, the veteran asserts in his 
February 2004 notice of disagreement, that he was examined 
around 1995 by Dr. Richard Beck, who reportedly sent him out 
for extensive magnetic resonance imaging (MRI) of his sinuses 
and told the veteran that his right sinus was badly damaged 
and that it appeared to be the type of damage that could be 
inflicted by flight at a high altitude.  Thereafter, even 
though the veteran provided the regional office (RO) with an 
address and telephone number for Dr. Beck, there is no 
indication in the record that the RO took any steps to obtain 
these records from Dr. Beck.  Consequently, since these 
private treatment records have never been requested and may 
provide information relevant to the issue on appeal, the 
Board of Veterans' Appeals (Board) finds that remand is 
warranted so that an effort can be made to obtain these 
records.  38 C.F.R. § 3.159(c)(1) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate steps should be taken 
to obtain the veteran's private 
treatment records from Dr. Richard Beck 
at 3627-210 S. University Blvd., 
Jacksonville, Florida 32216.  

2.  Thereafter, arrangements should be 
made to have the veteran undergo a VA 
examination in order to ascertain the 
nature and etiology of any sinus 
disorder found to be present.  The 
claims folder should be made available 
to the examiner.  After examining the 
veteran and reviewing the folder, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (fifty percent probability or more) 
that any current sinus disorder found 
was initially manifested during service 
or was related to the veteran's service 
as a pilot.  

3.  Following the completion of the 
above requested development, the issue 
on appeal should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and be given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He does have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



